United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.O., Appellant
and
DEPARTMENT OF THE ARMY, AERIAL
DELIVERY DETACHMENT, Fort Polk, LA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Daniel E. Broussard, Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-642
Issued: September 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 31, 2007 appellant filed a timely appeal from the October 2, 2007 merit
decision of the Office of Workers’ Compensation Programs, which denied authorization for
surgery. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the
merits of the case.
ISSUE
The issue is whether the Office properly denied authorization for the proposed neck
surgery.
FACTUAL HISTORY
On March 21, 2005 appellant, then a 57-year-old materials handler or supply technician,
sustained an injury in the performance of duty when a soldier moved a basketball goal and it fell
over, striking appellant on the head and left shoulder. The Office accepted his claim for
sprain/strain of the neck and sprain/strain acromioclavicular, right. It later expanded its

acceptance to include left carpal and cubital tunnel syndromes and “reaction to spinal or
lumbar.”
A conflict arose between appellant’s physicians and an Office referral physician over
whether appellant should have a laminoforaminotomy at C6-7 bilaterally and C7-T1 bilaterally
with posterior cervical wiring and fusion at C6-T1. Dr. Dean Moore, appellant’s neurosurgeon,
requested authorization for the surgery in September 2005. In November 2005, Dr. Manguesh
Velingker, an Office second opinion neurologist, reported that the surgery did not appear as
indicated. He felt appellant did not have an adequate trial of conservative treatment, and an
magnetic resonance imaging (MRI) scan and myelogram showed no evidence of spinal cord
impingement or foraminal narrowing causing cervical nerve root impingement.
To resolve the conflict, the Office referred appellant, together with the case record and a
statement of accepted facts, to Dr. E. Floyd Robinson, a Board-certified neurosurgeon. On
June 27, 2006 Dr. Robinson related appellant’s history and complaints. He reviewed appellant’s
medical records, including electrodiagnostic studies. Dr. Robinson described his findings on
physical and neurological examination. Responding to Office questions, he reported that
appellant underwent an adequate trial of conservative care, but he felt the proposed surgery was
unnecessary:
“The exact details of the proposed surgery are not available; however, from the
examinee’s test, it only appears that his doctor wants to do a multiple level
cervical fusion and laminectomy with screws and plates. I do not think this is
necessary as there is no evidence he has a cervical radiculopathy or evidence that
surgery would benefit his complaints.”
Dr. Robinson added:
“As mentioned, [appellant] has cervical spondylosis, which he already has at the
time of his injury. He simply had contusion of his neck with strain and there is no
reason from the examination to indicate that he has radiculopathy that would be
helped with any sort of cervical surgery and the cervical pain would not be helped
by any sort of [cervical] surgery as mentioned.”
The Office denied authorization for the requested surgery on August 14, 2006. It found
that the weight of the medical evidence rested with Dr. Robinson, the impartial medical
specialist, and did not establish that the surgery was medically necessary for the accepted work
injury. On July 16, 2007, however, an Office hearing representative set aside the Office’s
August 14, 2006 decision and remanded the case for clarification from Dr. Robinson. It was not
clear that he had reviewed a copy of the electrical studies performed on July 18, 2006,1 and he
did not explain why he disregarded the electrical studies performed on April 25, 2005, which
were reported to show left C7 radiculopathy.

1

The hearing representative misidentified the date of the study as June 18, 2006.

2

In a supplemental report dated September 17, 2007, Dr. Robinson replied:
“This is an individual who has had preexisting cervical spondylosis, predating his
injury. The EMGs [electromyograms] correlate with ulnar neuropathy and
possible C7 radiculopathy. However, clinical studies and evaluation do not show
any radiculopathy on findings to indicate that he has a clinical radiculopathy.
Certainly, the surgery cannot be based on EMGs. [Appellant] has a cervical
spondylosis at multiple levels which preexisted his injury and in fact, this does not
indicate a reason for surgery on his neck, specifically discectomy, fusions and
plates. This would not benefit him in any way from my evaluation, which showed
no evidence of radiculopathy and no evidence that he sustained, other than a
cervical sprain/strain to his neck at the time of injury.”
Dr. Robinson directly addressed whether the proposed surgery was necessary as a result
of the accepted work injury:
“No, it is not necessary and should not be done. This would not relieve
[appellant] any problems that has, [sic] specifically he has no radiculopathy. He
has only some neck pain, which was a result of cervical sprain superimposed on
cervical spondylosis, which he had prior to his injury. The EMG studies are
irrelevant to making this decision.”
In a decision dated October 2, 2007, the Office denied authorization for the proposed
surgery. The Office found that the weight of the medical evidence rested with Dr. Robinson, the
impartial medical specialist.
LEGAL PRECEDENT
Section 8103(a) of the Federal Employees’ Compensation Act provides that the United
States shall furnish to an employee who is injured while in the performance of duty the services,
appliances and supplies prescribed or recommended by a qualified physician that the Secretary
of Labor considers likely to cure, give relief, reduce the degree or the period of any disability or
aid in lessening the amount of any monthly compensation.2 The Office must therefore exercise
discretion in determining whether the particular service, appliance or supply is likely to effect the
purposes specified in the Act.3 The only limitation on the Office’s authority is that of
reasonableness.4
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
2

5 U.S.C. § 8103(a).

3

See Marjorie S. Geer, 39 ECAB 1099 (1988) (the Office has broad discretionary authority in the administration of
the Act and must exercise that discretion to achieve the objectives of section 8103).
4

Daniel J. Perea, 42 ECAB 214 (1990). See generally Federal (FECA) Procedure Manual, Part 2 -- Claims,
Developing and Evaluating Medical Evidence, Chapter 2.810.10 (April 1993) (obtaining second opinions for
surgery).

3

make an examination.5 When there exist opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.6
ANALYSIS
When a conflict arose between appellant’s physician and the Office second opinion
physician on whether appellant should undergo a laminoforaminotomy at C6-7 bilaterally and
C7-T1 bilaterally with posterior cervical wiring and fusion at C6-T1, the Office properly referred
appellant to an impartial medical specialist to resolve the dispute.
The Office provided Dr. Robinson, a Board-certified neurosurgeon, with the entire case
record and a statement of accepted facts so he could base his opinion on a proper factual and
medical background. Dr. Robinson physically and neurologically examined appellant and found
no indication that appellant had a radiculopathy that would be helped by any sort of cervical
surgery. He added that appellant’s cervical pain, a result of contusion and strain superimposed
on his preexisting spondylosis, would not be helped by a multiple-level cervical fusion and
laminectomy with screws and plates.
When the Office asked Dr. Robinson to consider the electrical studies showing or
suggesting cervical radiculopathy, he explained that surgery cannot be based on EMGs showing
a possible C7 radiculopathy. He explained that appellant’s clinical studies and evaluation
showed no radiculopathy or findings to indicate that he had a clinical radiculopathy, so the
surgery “would not benefit him in any way from my evaluation.”
The Board finds that the opinion of the impartial medical specialist is based on a proper
factual and medical background and is sufficiently well reasoned that it must be accorded special
weight. As the weight of the medical evidence establishes that the proposed surgery is not
clinically necessary for the accepted employment injury, the Board finds that the Office properly
acted within its broad discretion when it denied authorization for the proposed surgery. The
Board will therefore affirm the Office’s October 2, 2007 decision.
CONCLUSION
The Board finds that the Office properly denied authorization for the proposed neck
surgery. The weight of the medical opinion evidence establishes that the proposed surgery is not
clinically necessary for the accepted work injury.

5

5 U.S.C. § 8123(a).

6

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

4

ORDER
IT IS HEREBY ORDERED THAT the October 2, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 8, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

